Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of unauthorized use of a motor vehicle in the second degree (Penal Law § 165.06) and criminal possession of stolen property in the fourth degree (Penal Law § 165.45). One of the passengers in the stolen automobile identified defendant as the driver and defendant was apprehended a short distance from the vehicle. Although the other passenger testified that another man was driving, credibility is a matter to be determined by the trier of the facts (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932) and the jury was in the best position to resolve the conflict in the testimony (see, People v Bleakley, 69 NY2d 490, 495; People v Gaskin, 186 AD2d 995).
We have examined defendant’s remaining contentions and find them to be lacking in merit. (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Possession Stolen Property, 4th Degree.) Present—Green, J. P., Lawton, Fallon, Boomer and Boehm, JJ.